344 S.E.2d 18 (1986)
316 N.C. 557
Betty TROUGHT
v.
Jack RICHARDSON, Fred Brown, and Pitt County Memorial Hospital, Inc.
No. 116P86.
Supreme Court of North Carolina.
May 6, 1986.
Patrice Solberg, Chapel Hill, for plaintiff.
Mullins & Van Hoy, Charlotte, James T. Cheatham, Greenville, for defendants.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of May 1986."